Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by US 6,391,958 to Luongo (Luongo). 
Luongo discloses a wall board obtained from a cured core matrix comprising expanded Perlite, sodium silicate and vinyl acetate polymer (abstract, column 13, lines 25-30; and column 14, line 30-35).  The expanded Perlite is present in an amount from 13 to 60 wt%, having a particle size in the range from 100 to 2000 microns (column 7, lines 5-8; and column 10, lines 1-3 and example 2).  The expanded Perlite reads on the claimed microspheres.  The sodium silicate is added in the core matrix in a quantity from 5 to 40 wt% (example 5).   The vinyl acetate is added in the core matrix in an amount of 5 wt% (examples 7 and 8).  The vinyl acetate includes vinyl acetate/ethylene copolymer (column 12, lines 30-31).  The wallboard further includes a first paper covering and a second .  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Luongo in view of US 4,364,790 to Delcoigne et al. (Delcoigne).   
Luongo discloses a wall board obtained from a cured core matrix comprising expanded Perlite, sodium silicate and vinyl acetate polymer (abstract, column 13, lines 25-30; and column 14, line 30-35).  The expanded Perlite is present in an amount from 13 to 60 wt%, having a particle size in the range from 100 to 2000 microns (column 7, lines 5-8; and column 10, lines 1-3 and example 2).  The expanded Perlite reads on the claimed microspheres.  The sodium 
Alternatively, assumed that Luongo does not specifically disclose a rigid material situated between the first and second facing membranes, the claim is not rendered unobvious because a person of ordinary skill in the art would consider the disclosure of Delcoigne in seeking to improve the wallboard disclosed in Luongo.  
Indeed, Delcoigne teaches the plaster board having one or multiple reinforcing members located inside the board or on the surfaces of the board to provide higher resistance to lateral forces (column 10, lines 15-20).  The reinforcing member comprises a continuous aluminum sheet, a glass cloth, or a cardboard (column 10, lines 25-30, and figures 12-15).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the reinforcing member of Delcoigne in the wallboard of Luongo motivated by the desire to provide the wallboard having higher resistance to lateral forces so as to resist damage.  

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luongo in view of US 7,845,130 to Tonyan et al. (Tonyan).   

Alternatively, assumed that Luongo does not specifically disclose a rigid material situated between the first and second facing membranes, the claim is not rendered unobvious because a person of ordinary skill in the art would consider the disclosure of Toyan in seeking to improve the wallboard disclosed in Luongo.  
Indeed, Tonyan discloses a structural cementitous panel having multiple reinforcing members located on the surfaces of the board so as to resist lateral forces imposed by high wind and earthquake loads (column 2, lines 55-60).  The reinforcing member includes a continuous aluminum sheet, a polymer or a mesh (column 3, lines 35-40, figure 25).  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,349,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the current invention is fully encompassed by the claims of U.S. Patent No. 8,349,444.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,440,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the current invention is fully encompassed by the claims of U.S. Patent No. 8,440,296.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,816,266 in view of Luongo.  
The claims of U.S. Patent No. 9,816,266 teach each and every limitation of the claim of the present invention except an amount of the polyvinyl acetate.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the polyvinyl acetate binder in an amount as taught by Luongo motivated by the desire to provide good bond strength between microspheres, thereby improving mechanical properties of the utility material.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788